UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               21-cv-3831
KIRAN VUPPALA,

                                      Plaintiff,
                                                               ANSWER
                       -against-

KGM PARTNERS LLC, a New York limited liability
company, d/b/a REBEL COFFEE, and STOLIAR REAL
ESTATE CORP., a New York corporation,

                                      Defendants.

     Defendant KGM PARTNERS LLC d/b/a REBEL COFFEE (hereinafter “Defendant”), by

its attorneys, Wilson Elser Moskowitz Edelman & Dicker LLP, respectfully answers the

Complaint of the Plaintiff, as follows:

                      ANSWERING “JURIDICTION AND PARITES”

       1.      Responding to paragraph 1 of the Complaint, Defendant admits that the action is

styled as an action for declaratory and injunctive relief pursuant to Title III of the Americans

with Disabilities Act, but denies that Plaintiff is entitled to any of the relief sought. Defendant

states that the remaining allegations contained in paragraph 1 of the Complaint set forth legal

conclusions to which no response is required, and Defendant refers all questions of law to this

Honorable Court.

       2.      Defendant states that the allegations contained in paragraph 2 of the Complaint set

forth legal conclusions to which no response is required, and Defendant refers all questions of

law to this Honorable Court.

       3.      Defendant states that the allegations contained in paragraph 3 of the Complaint set

forth legal conclusions to which no response is required, but to the extent a response is deemed




                                                   1
required Defendant denies the allegations set forth in paragraph 3 of the Complaint and

Defendant refers all questions of law to this Honorable Court.

         4.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegation that Plaintiff is a paraplegic and uses a wheelchair for mobility such that

he qualifies as having a “qualified disability” under the Americans with Disability Act of 1990 as

alleged in paragraph 4 of the Complaint. Defendant denies the remaining allegations contained in

paragraph 4 of the Complaint.

         5.    Responding to paragraph 5 of the Complaint, Defendant admits that it is a limited

liability company authorized to conduct business in New York State, and that Defendant

maintains a lease for the premises located at 19 Eighth Avenue, New York, New York

commonly referred to as “Rebel Coffee”. Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations contained in paragraph 5 of the

Complaint, and on that basis denies them. All allegations not expressly admitted are denied.

         6.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 6 of the Complaint, and on that basis denies them.

Defendant refers all questions of law to this Honorable Court.

                                  ANSWERING “COUNT I”

         7.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 7 of the Complaint. Defendant refers to the text of

the laws cited for the true contents thereof, and refers all questions of law to this Honorable

Court.

         8.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 8 of the Complaint. Defendant refers to the text of



                                                2
the laws cited for the true contents thereof, and refers all questions of law to this Honorable

Court.

         9.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 9 of the Complaint. Defendant refers to the text of

the laws cited for the true contents thereof, and refers all questions of law to this Honorable

Court.

         10.   Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 10 of the Complaint. Defendant refers to the text

of the laws cited for the true contents thereof, and refers all questions of law to this Honorable

Court.

         11.   Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 11 of the Complaint. Defendant refers to the text

of the laws cited for the true contents thereof, and refers all questions of law to this Honorable

Court.

         12.   Defendant denies the allegations contained in paragraph 12 of the Complaint.

         13.   Defendant denies the allegations contained in paragraph 13 of the Complaint.

         14.   Defendant denies the allegations contained in paragraph 14 of the Complaint.

         15.   Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 15 of the Complaint. Defendant refers to the text

of the laws cited for the true contents thereof, and refers all questions of law to this Honorable

Court.

         16.   Defendant denies the allegations contained in paragraph 16 of the Complaint.

         17.   Defendant denies the allegations contained in paragraph 17 of the Complaint.



                                                3
         18.    Defendant denies the allegations contained in paragraph 18 of the Complaint.

         19.    Defendant denies the allegations contained in paragraph 19 of the Complaint, and

Defendant refers to the text of the laws cited for the true contents thereof and refers all questions

of law to this Honorable Court.

         20.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 20 of the Complaint, but denies that Plaintiff is

entitled to any of the relief sought. Defendant refers to the text of the laws cited for the true

contents thereof, and refers all questions of law to this Honorable Court.

                                  ANSWERING “COUNT II”

         21.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 21 of the Complaint. Defendant refers to the text

of the laws cited for the true contents thereof, and refers all questions of law to this Honorable

Court.

         22.    Defendant denies the allegations contained in paragraph 22 of the Complaint.

         23.    Defendant denies the allegations contained paragraph 23 of the Complaint, and

repeats and incorporates the answers and allegations set forth at paragraphs 1 through 22 above

as if fully set forth herein.

                                  ANSWERING “COUNT III”

         24.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 24 of the Complaint. Defendant refers to the text

of the laws cited for the true contents thereof, and refers all questions of law to this Honorable

Court.




                                                 4
         25.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 24 of the Complaint, and on that basis denies

them. Defendant refers all questions of law to this Honorable Court.

         26.    Defendant denies the allegations contained in paragraph 26 of the Complaint.

         27.    Defendant denies the allegations contained in paragraph 27 of the Complaint.

         28.    Defendant denies the allegations contained paragraph 28 of the Complaint, and

repeats and incorporates the answers and allegations set forth at paragraphs 1 through 27 above

as if fully set forth herein.

                                 ANSWERING “COUNT IV”

         29.    Defendant denies the allegations contained in paragraph 29 of the Complaint.

         30.    Defendant denies the allegations contained in paragraph 30 of the Complaint.

         31.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 31 of the Complaint. Defendant refers to the text

of the laws cited for the true contents thereof, and refers all questions of law to this Honorable

Court.

         32.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 32 of the Complaint. Defendant refers to the text

of the case law cited for the true contents thereof, and refers all questions of law to this

Honorable Court.

         33.    Defendant denies the allegations contained in paragraph 33 of the Complaint.

         34.    Defendant denies the allegations contained in paragraph 34 of the Complaint.

         35.    Defendant denies the allegations contained in paragraph 35 of the Complaint.

         36.    Defendant denies the allegations contained in paragraph 36 of the Complaint.



                                                5
        37.     Defendant denies the allegations contained paragraph 37 of the Complaint, and

repeats and incorporates the answers and allegations set forth at paragraphs 1 through 36 above

as if fully set forth herein.

                      ANSWERING “ATTORNEYS’ FEES AND COSTS”

        38.     Defendant denies the allegations contained in paragraph 38 of the Complaint.

        39.     Responding to paragraph 39 of the Complaint, Defendant admits that Plaintiff

purports to seek judgment pursuant to N.Y. Exec. Law § 297, but denies that Plaintiff is entitled

to any of the relief sought. All allegations not expressly admitted are denied.

                                    ANSWERING “DAMAGES”

        40.     Responding to paragraph 40 of the Complaint, Defendant admits that Plaintiff

purports to seek compensatory damages under the New York City Human Rights Law and New

York State Human Rights Law as well as punitive damages pursuant to the Administrative Code

of the City of New York, but Defendant denies that Plaintiff is entitled to any of the relief

sought. All allegations not expressly admitted are denied.

                                ANSWERING “INJUNCTIVE RELIEF”

        41.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 42 of the Complaint, but denies that Plaintiff is

entitled to any of the relief sought. Defendant refers to the text of the laws cited for the true

contents thereof, and refers all questions of law to this Honorable Court.

                           ANSWERING THE PRAYER FOR RELIEF

        The Prayer for Relief requires no response. To the extent any response is deemed

required, Defendant denies that Plaintiff should be granted any of the relief requested in

paragraphs A through E of his Prayer for Relief.



                                                 6
                       DEFENSES AND AFFIRMATIVE DEFENSES

       Defendant asserts the following additional defenses to Plaintiff’s claims. The assertion

of such defenses, or the designation of a defense as an “affirmative defense,” does not admit that

Defendant has the burden of proving the matter asserted.


                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       Upon information and belief, the plaintiff lacks the requisite standing under the

Americans with Disability Act (“ADA”) to maintain this cause of action.

                   AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       Any alleged violations do not affect the Plaintiff’s alleged disability.

                    AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       The Plaintiff has failed to allege a plausible intention or desire to return to the

Defendant’s property, or that he would have returned if not for the alleged barrier.

                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

       Plaintiff fails to state a claim upon which relief may be granted.

                    AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

       The property is not subject to the rules and regulations promulgated within the ADA.

                    AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       Removal of the alleged barriers and/or alternative access requirements with respect to the

subject property are not readily achievable and are thus not required.

                  AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to monetary relief, either compensatory or punitive under the

provisions of the ADA.




                                                 7
                   AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred from recovery, in whole or in part, as Plaintiff has suffered

no damages.

                     AS AND FOR A NINTH AFFIRMATIVE DEFENSE

        Plaintiff has failed to mitigate any alleged damages.

                     AS AND FOR A TENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred as plaintiff fails to provide specificity as to how, where and

when he was discriminated against by Defendant.

                 AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred by the doctrine of waiver, laches and estoppel.

                   AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

        Plaintiff’s damages, if any, were caused by individuals and entities other than Defendant,

over which Defendant had no control.

                 AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

        No actual constructive notice regarding accessibility issues were provided to Defendant.

                AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

        The property is not subject to the rules and regulations promulgated within the State

Executive Law (sections 296, 298), New York State Civil Rights Law, and the New York City

Administrative Code (New York Human Rights Law).

                  AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

        Defendant is in full compliance with all federal and state laws pursuant to the equivalent

facilitation doctrine.




                                                 8
                  AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

         The Court should decline to exercise supplemental jurisdiction over Plaintiff’s claims for

monetary damages arising under the state and municipal law for the same policy reasons set forth

in Phillips v. 180 Bklyn Livingston, LLC, 2017 U.S. Dist. LEXIS 758154 (E.D.N.Y. May 16,

2017).

                 AS AND FOR A SEVENTEETH AFFIRMATIVE DEFENSE

         Defendant has provided a reasonable accommodation as defined by the New York City

Human Rights Law, and Defendant cannot make any further accommodations without undue

hardship.

                AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE

         The alleged property deficiencies enumerated in Plaintiff’s Complaint are moot.

                   AS AND FOR A NINTEETH AFFIRMATIVE DEFENSE

         Plaintiff’s claims fail because any remediation sought is physically impracticable.

                  AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

         Upon information and belief, Plaintiff’s claims fail because the subject property was

designated as a landmark property on or about April 29, 1969.

                AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

         Defendant reserves the right to assert additional affirmative defenses or other defenses in

regards to the Plaintiff’s claims.

         WHEREFORE, Defendant respectfully requests that the Complaint asserted against it

be dismissed in its entirety and all relief requested therein be denied, and that the Court award

Defendant such further relief as the Court deems just and proper.




                                                  9
                                              JURY DEMAND

         Defendant KGM PARTNERS LLC d/b/a REBEL COFFEE demands a trial by jury of all

causes of action as to which the law entitles it to a trial by jury.


Dated:      New York, New York
            May 24, 2021
                                                    Yours, etc.,

                                WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP


                                                By:__/s/ Jura Zibas__________________________
                                                   Jura C. Zibas, Esq.
                                                   Stephen J. Barrett, Esq.
                                                   Attorneys for Defendant
                                                   KGM PARTNERS LLC
                                                   150 East 42nd Street
                                                   New York, New York 10017
                                                   (212) 490-3000
                                                   (212) 490-3038 (fax)
                                                   Jura.Zibas@wilsonelser.com
                                                   Stephen.Barrett@wilsonelser.com
                                                   Our File No.: 12742.00068




                                                   10
